Citation Nr: 0000220	
Decision Date: 01/05/00    Archive Date: 12/28/01

DOCKET NO.  98-19 196	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, 
West Virginia


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim of service connection for a post-traumatic 
stress disorder (PTSD).

2.  Whether new and material evidence has been submitted to 
reopen a claim of service connection for colitis.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and his wife



ATTORNEY FOR THE BOARD

Neil T. Werner, Associate Counsel


INTRODUCTION

The veteran served on active duty from November 1965 to 
September 1967.

This matter comes before the Board of Veterans' Appeals 
(Board) following a February 1998 decision of the Huntington, 
West Virginia, Regional Office (RO) of the Department of 
Veterans Affairs (VA) which denied a claim of service 
connection for PTSD as well as an application to reopen a 
claim of service connection for colitis.  However, this was 
not the first time such claims had been denied by the RO.  
The RO, in October 1968, denied service connection for 
colitis and, in June 1994, denied service connection for 
PTSD.  The veteran did not initiate an appeal of either 
decision; the 1968 and 1994 decisions consequently became 
final.  38 C.F.R. § 19.118 (1968); 38 C.F.R. § 20.1103 
(1993).  Following the 1968 denial, the veteran's 
applications to reopen his claim of service connection for 
colitis were denied by the RO, and by the Board; the most 
recent denial was by the RO in June 1994.  See RO decisions 
entered in January 1969, November 1969, December 1987, April 
1988, September 1988, and June 1994, as well as a Board 
decision dated in August 1969.  Similarly, in June 1995, the 
RO once again denied the veteran's claim of service 
connection for PTSD and no appeal ensued.  38 C.F.R. 
§ 20.1103 (1993).

The Board notes that, as to the veteran's PTSD claim, the RO 
in its February 1998 decision, did not specifically address 
the question of whether new and material evidence sufficient 
to reopen the claim had been presented since the June 1995 
decision.  38 U.S.C.A. § 5108 (West 1991); 38 C.F.R. § 3.156 
(1997).  Nevertheless, the United States Court of Appeals for 
Veterans Claims (known as the United States Court of Veterans 
Appeals prior to March 1, 1999) (Court) has held that, in a 
matter such as this, the Board has a duty to consider the 
issue of whether new and material evidence has been submitted 
to reopen the claim, regardless of the RO's actions.  See 
Barnett v. Brown, 8 Vet. App. 1 (1995).  Therefore, the first 
issue that now must be addressed is whether the claims of 
service connection for PTSD and colitis ought to be reopened.  
38 U.S.C.A. § 5108 (West 1991).


FINDINGS OF FACT

1.  In June 1994, the RO denied the veteran's claim of 
service connection for PTSD.  The claim was again denied by 
the RO in June 1995.  No appeal of either action ensued.

2.  In October 1968, the RO denied the veteran's claim of 
service connection for colitis.  A claim to reopen was most 
recently denied by the RO in June 1994; no appeal ensued.  

3.  Evidence obtained in connection with the veteran's 
attempt to reopen his claim of service connection for PTSD 
includes private, Social Security Administration (SSA), and 
Vet Center records that include clinical assessments that the 
veteran has PTSD as a result of his experiences in service, 
information that was not previously available in June 1995.

4.  As to the veteran's application to reopen a claim of 
service connection for colitis, no new evidence has been 
received since the June 1994 RO denial.


CONCLUSIONS OF LAW

1.  New and material evidence to reopen a previously denied 
claim of service connection for PTSD has been submitted; the 
claim of service connection is reopened.  38 U.S.C.A. 
§§ 1110, 5108, 7105 (West 1991); 38 C.F.R. §§ 3.156, 3.303, 
3.304 (1999).

2.  The claim of service connection for PTSD is well 
grounded.  38 U.S.C.A. §§ 1110, 5107 (West 1991); 38 C.F.R. 
§§ 3.303, 3.304 (1999).

3.  New and material evidence has not been submitted 
sufficient to reopen a claim of service connection for 
colitis.  38 U.S.C.A. §§ 1110, 5108, 7105 (West 1991); 
38 C.F.R. §§ 3.156, 3.303 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran contends that he has PTSD and colitis as a result 
of his military experiences in the Republic of Vietnam.  
However, the Board notes that the veteran's current claims of 
service connection are not his first such claims.  As noted 
above, the RO, in October 1968, denied service connection for 
colitis and, in June 1994, denied service connection for 
PTSD.  These decisions became final when no appeal was 
initiated.  38 C.F.R. §  19.118 (1968); 38 C.F.R. §§ 20.302, 
20.1103 (1993).  Thereafter, the veteran's applications to 
reopen his claim of service connection for colitis were 
denied by the RO, and by the Board; the most recent denial 
was by the RO in June 1994.  See RO decisions entered in 
January 1969, November 1969, December 1987, April 1988, 
September 1988, and June 1994, as well as a Board decision 
dated in August 1969.  Similarly, in June 1995, the RO once 
again denied the veteran's claim of service connection for 
PTSD and no appeal was initiated.  As a result, the veteran's 
current claims of service connection may now be considered on 
the merits only if new and material evidence has been 
submitted since the time of the last final decisions.  38 
U.S.C.A. §§ 5108, 7105 (West 1991); 38 C.F.R. §§  3.156, 
20.1103 (1999); Manio v. Derwinski, 1 Vet. App. 140, 145 
(1991); Evans v. Brown, 9 Vet. App. 273 (1996).  (For the 
purpose of determining whether new and material evidence has 
been submitted, the credibility of the evidence is to be 
presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).)

"New and material evidence" is defined by regulation as 
follows:

New and material evidence means evidence 
not previously submitted to agency 
decision makers which bears directly and 
substantially upon the specific matter 
under consideration, which is neither 
cumulative nor redundant, and which by 
itself or in connection with evidence 
previously assembled is so significant 
that it must be considered in order to 
fairly decide the merits of the claim.  

38 C.F.R. § 3.156(a) (1999); see also Hodge v. West, 155 F.3d 
1356 (Fed. Cir. 1998).

The Court, in Elkins v. West, 12 Vet. App. 209 (1999) (en 
banc), recently determined that a three-step approach must be 
followed in claims to reopen.  See also Winters v. West, 
12 Vet. App. 203 (1999) (en banc).  Under this three-step 
approach, VA must first determine whether new and material 
evidence has been presented under 38 C.F.R. § 3.156(a).  If 
new and material evidence has been presented, VA must be 
determined whether, based upon all of the evidence and 
presuming its credibility, the claim as reopened is well 
grounded pursuant to 38 U.S.C.A. § 5107(a).  Third, if the 
claim is well grounded, then VA may proceed to evaluate the 
merits of the claim, but only after ensuring that the duty to 
assist under 38 U.S.C.A. § 5107(a) has been fulfilled.

PTSD

The evidence obtained in connection with the veteran's 
attempt to reopen his claim includes a March 1997 treatment 
record from Logan General Hospital, a September 1998 medical 
record from the West Virginia Department of Health and Human 
Resources, a March 1999 SSA Independent Medical Evaluation, 
an April 1999 SSA Vocational Assessment, and an April 1999 
letter from the Logan Vet Center.  The Board notes that, for 
the first time, these records include a confirmed diagnosis 
of PTSD.  The Board consequently finds that the newly 
received medical reports are new and material as defined by 
regulation.  38 C.F.R. § 3.156(a).  In other words, they bear 
directly and substantially upon the issue at hand, and are 
neither duplicative nor cumulative.  Given that the diagnosis 
of PTSD found in the above-noted records was not previously 
available, this newly received evidence is so significant 
that it must be considered in order to decide fairly the 
merits of the underlying claim.  Id.  Accordingly, the Board 
concludes that the veteran has submitted new and material 
evidence to reopen his claim of service connection for PTSD.

Because new and material evidence has been presented under 
38 C.F.R. § 3.156(a), the Board must address the claim de 
novo.  Accordingly, the Board will first determine whether 
the veteran's claim of service connection for PTSD is well 
grounded based on the entire evidence of record.  Elkins v. 
West, 12 Vet. App. 209 (1999) (en banc).

A well-grounded claim is a plausible claim, one which is 
meritorious on its own or capable of substantiation.  Such a 
claim need not be conclusive, but only possible, to satisfy 
the initial burden of 38 U.S.C.A. § 5107(a).  To be well 
grounded, however, a claim must be accompanied by evidence 
that suggests more than a purely speculative basis for 
granting entitlement to the requested benefits.  Dixon v. 
Derwinski, 3 Vet. App. 261, 262-63 (1992).  Evidentiary 
assertions accompanying a claim for VA benefits must be 
accepted as true for purposes of determining whether the 
claim is well grounded, unless the evidentiary assertion is 
inherently incredible, or the fact asserted is beyond the 
competence of the person making the assertion.  Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).  Where the determinative 
issue involves medical causation or a medical diagnosis, 
competent medical evidence to the effect that the claim is 
plausible or possible is required.  Murphy v. Derwinski, 
1 Vet. App. 78, 81 (1990).  A claimant cannot meet this 
burden merely by presenting lay testimony, because lay 
persons are not competent to offer medical opinions.  
Espiritu, 2 Vet. App. at 495.

Specifically, in order to grant service connection for PTSD, 
there must be medical evidence establishing a diagnosis of 
the condition in accordance with 38 C.F.R. § 4.125(a) (1999), 
credible supporting evidence that the claimed in-service 
stressor actually occurred, and a link, established by 
medical evidence, between current symptoms and an in-service 
stressor.  38 C.F.R. § 3.304(f) (1999).

As stated above, the evidence of record includes several 
diagnoses of PTSD by private, SSA, and Vet Center personnel.  
See March 1997 treatment record from Logan General Hospital, 
September 1998 medical record from West Virginia Department 
of Health and Human Resources, March 1999 SSA Independent 
Medical Evaluation, April 1999 SSA Vocational Assessment, and 
April 1999 letter from the Logan Vet Center.  The evidence of 
record also includes statements and testimony from the 
veteran to the effect that he was exposed to severe stressors 
in service.  See February 1994 statement, March 1997 
treatment record from Logan General Hospital, March 1999 VA 
treatment records, March 1999 SSA Independent Medical 
Evaluation, and September 1999 video conference hearing 
testimony.  Furthermore, the March 1997 treatment record from 
Logan General Hospital and the March 1999 SSA Independent 
Medical Evaluation appear to relate PTSD to the veteran's in-
service experiences in the Republic of Vietnam.

Under these circumstances, the Board finds that the veteran's 
claim of service connection for PTSD is well grounded.  See 
38 U.S.C.A. § 5107 (West 1991); 38 C.F.R. § 3.159 (1999); 
Zarycki v. Brown, 6 Vet. App. 91, 99 (1993).

Colitis

Turning next to the veteran's application to reopen his claim 
of service connection for colitis, the Board notes that the 
RO, in October 1968, denied the veteran's claim, despite the 
record including complaints of diarrhea beginning 
approximately two weeks after his separation from military 
service.  Subsequently, in RO decisions dated in January 
1969, November 1969, December 1987, April 1988, September 
1988, and June 1994, applications to reopen the claim were 
denied because no new factual basis had been presented to 
allow a grant of service connection.  Specifically, they held 
that the record on appeal did not show that the veteran had a 
bowel disorder while in military service or that his then-
current bowel disorder (ulcerative colitis), first diagnosed 
after his separation from military service, was causally 
related to his military service.  Similarly, the Board found 
in its August 1969 decision that the record, which showed a 
bowel disorder first manifesting itself seven months after 
his separation from military service, without complaints, 
diagnoses, and/or treatment for a bowel disorder while in 
military service, did not warrant service connection. 

The evidence available to the RO in June 1994 included 
service medical records that were negative for complaints, 
diagnoses, and/or treatment for a bowel disorder.  In 
addition, the record on appeal included private treatment 
records, dated from February 1968 to July 1987, medical 
records from the veteran's ex-employer, dated from June 1965 
to December 1966, and VA treatment records, dated from June 
1968 to December 1968.  These records showed the veteran's 
complaints and/or treatment for a disease process manifested 
by abdominal pain and frequent loose stools, with blood and 
mucus, diagnosed as ulcerative colitis beginning in June 
1968.  See VA hospitalization summary for the period June 
1968 to July 1968 (first diagnosis of ulcerative colitis); 
private treatment records dated in October 1968, September 
1968, June 1969, September 1970, November 1972, September 
1976, December 1983, January 1984, July 1984, October 1985, 
December 1985, May 1987, and July 1987; VA treatment record 
dated in December 1968; and Logan General Hospital treatment 
records dated in June 1976, July 1984, and December 1985.  
The June to July 1968 VA hospitalization summary also showed 
that the ulcerative colitis was of undetermined etiology.

The Board also notes that the aforementioned records included 
a September 1996 examination report from Rowland Burns, M.D., 
that included both a diagnosis of acute colitis probably 
amebic in origin, and an opinion as to etiology.  The 
examiner reported that the ". . . conclusion of amebic 
colitis is a deduction based upon the appearance of the 
sigmoid colon on proctosigmoidoscopy.  [The examiner] felt 
that there was sufficient evidence of an indirect nature to 
indicate the possible exposure to amoeba while in Vietnam and 
the development of a low-grade type of amebic colitis after 
discharge."

In addition, the record contained April 1998 statements from 
the veteran's wife and the widow of the veteran's former 
physician.  The veteran's wife reported that the veteran 
developed both diarrhea and bloody stool within two months 
after his return from the Republic of Vietnam.  Furthermore, 
the widow of the veteran's former physician, reported that 
she was both a nurse and physician's assistant and that the 
veteran began seeing her husband in approximately September 
1967 for, among other things, diarrhea and bleeding from the 
bowels.

Evidence received since the June 1994 denial includes private 
treatment records, dated from February 1968 to July 1987, VA 
treatment records, dated from May 1995 to March 1999, VA 
examination reports dated in May 1995 and June 1998, a March 
1999 letter from Nelson Ferreira, M.D., a March 1997 
treatment record from Logan General Hospital, other private 
treatment records dated in July 1996 and September 1998, a 
May 1999 SSA disability award, a March 1999 SSA Independent 
Medical Evaluation, an April 1999 SSA Vocational Assessment, 
a April 1999 letter from the Logan Vet Center, medical 
articles, numerous lay statements, and testimony from the 
veteran and his wife.

Initially, the Board notes that the private treatment 
records, dated from February 1968 to July 1987, are 
duplicative of treatment records previously contained in the 
record at the time of the June 1994 denial.  Therefore, 
because this evidence is cumulative of evidence contained in 
the record on appeal at the time of the June 1994 decision, 
it is not "new" evidence.  38 C.F.R. § 3.156(a). 

Similarly, the Board notes that the VA examination reports, 
dated in May 1995 and June 1998, were for a disability 
unrelated to the current issue on appeal.  Similarly, the 
March 1997 treatment record from Logan General Hospital, July 
1996 and September 1998 private treatment records, and April 
1999 letter from the Logan Vet Center showed the veteran's 
complaints, diagnoses, and/or treatment for disabilities 
unrelated to the current issue on appeal.  Therefore, because 
the foregoing records do not bear directly upon the specific 
matter under consideration they are also not "new" 
evidence.  Id.

Next, turning to VA treatment records, dated from May 1995 to 
March 1999, the Board notes that a few of these records show 
the veteran's continued complaints, diagnoses, and/or 
treatment for colitis.  See VA treatment records dated in May 
1995, October 1995, November 1995, and March 1999.  
Similarly, the March 1999 letter from Nelson Ferreira, M.D., 
the March 1999 SSA Independent Medical Evaluation, the April 
1999 SSA Vocational Assessment, and the May 1999 SSA 
disability award, included observations concerning the 
veteran's continued complaints and/or treatment for colitis.  
However, the record on appeal at the time of the final June 
1994 RO decision already contained treatment records that 
showed the veteran's complaints and/or treatment for colitis.  
As stated earlier, "new" evidence is evidence that is not 
"merely cumulative" of other evidence in the record.  See 
West v. Hickson, 12 Vet. App. 247 (1999); Evans v. Brown, 
9 Vet. App. 273, 283 (1996); Blackburn v. Brown, 
8 Vet. App. 97, 102 (1995); Cox v. Brown, 5 Vet. App. 95, 98 
(1993).  Accordingly, the additional evidence filed by the 
veteran is cumulative of evidence contained in the record on 
appeal at the time of the final June 1994 decision and is 
consequently not "new" evidence.  In short, it tends to 
prove nothing that was not previously shown, namely that the 
veteran has had colitis and continues to have it.  
Additionally, the testimony recently adduced is cumulative of 
statements and allegations previously made.  Therefore, it is 
likewise cumulative of the previously available record.  
Consequently, the claim to reopen must be denied.  38 
U.S.C.A. § 5108 (West 1991); 38 C.F.R. § 3.156 (1999). 

In reaching the above conclusion, the Board has considered 
the medical articles filed by the veteran.  First, the Board 
notes that the majority of the medical information filed by 
the veteran is unrelated to the current issue on appeal.  
Moreover, as to the relevant medical text, the Board finds 
that such generic texts, which do not specifically address 
the facts in this particular case, cannot be considered 
"new" evidence.  Wallin v. West, 11 Vet. App. 509 (1998); 
Sacks v. West, 11 Vet. App. 314 (1998); Libertine v. Brown, 
9 Vet. App. 521 (1996); Beausoleil v. Brown, 8 Vet. App. 459 
(1996); Cox v. Brown, 5 Vet. App. 95 (1993). 

The Board notes that the RO applied the "materiality" test 
adopted by the Court in the case of Colvin v. Derwinski, 
1 Vet. App. 171 (1991), in adjudicating the veteran's 
application to reopen his claim of service connection for 
colitis.  See October 1998 statement of the case and March 
1999 supplemental statement of the case.  However, the Court 
in Vargas-Gonzalez v. West, 12 Vet. App. 63 (1998), stated as 
follows:

[t]he Federal Circuit in Hodge dealt with 
the test for determining whether newly 
presented evidence is material, but not 
with the test for determining whether 
such evidence is new, for purposes of 
reopening previously and finally 
disallowed claims.  Hodge, 155 F.3d at 
1360 . . . More specifically, the Federal 
Circuit clearly implied in Hodge that a 
decision concerning the materiality of 
evidence submitted to reopen follows, and 
is separate from, a decision as to 
whether the evidence is new.  Hodge, 155 
F.3d at 1360 . . . Where, as in this 
case, the Board has determined that newly 
presented evidence is cumulative of 
previously considered evidence and thus 
is not "new" for purposes of reopening a 
claim, that should end the Board's 
analysis of whether the evidence is "new 
and material".  See Smith (Russell) v. 
West, __ Vet. App. __, __, No. 95-638, 
slip op. at 5 (April 7, 1999). 

Therefore, because the veteran's application to reopen his 
claim of service connection for colitis has been denied based 
on the veteran's failure to file "new" evidence, and not 
because of his failure to file "material" evidence, a 
remand is not required to avoid prejudice to the veteran.  
38 C.F.R. § 19.29 (1999); Vargas-Gonzalez, supra.


ORDER

The claim of service connection for PTSD is reopened and is 
well grounded; to this extent, the appeal is granted.

The application to reopen a claim of service connection for 
colitis is denied.



REMAND

Initially, the Board notes that the veteran claims that he 
has PTSD as a result of his experiences in the Republic of 
Vietnam.  Specifically, he reported that, in approximately 
February 1967, while assigned to the 570th Supply Company and 
stationed at Long Binh Post, he was on guard duty when the 
ammunition depot was blown up.  See February 1994 statement 
and September 1999 testimony.  Tellingly, July 1997 
correspondence from the U.S. Armed Services Center for 
Research of Unit Records (USASCRUR) (previously known as the 
U.S. Army and Joint Services Environmental Support Group 
(ESG)) provided documentation that verified, in part, this 
claimed stressor.  Specifically, the records provided by 
USASCRUR revealed the veteran was assigned to the 570th 
Supply Company from approximately September 1966 to March 
1967, that the 570th Supply Company was at Long Binh Post 
during this time period, and that the ammunition depot at 
Long Binh Post was sabotaged on February 4, 1967.  In this 
regard, it should be pointed out that corroboration of every 
detail, such as the veteran's own personal involvement in a 
specific stressful experience, is not necessary.  Suozzi v. 
Brown, 10 Vet. App. 307 (1997).

Moreover, the evidence of record includes several diagnoses 
of PTSD by private and SSA medical personnel.  Also, these 
medical opinions appear to relate PTSD to the veteran's 
military service.  See March 1997 treatment record from Logan 
General Hospital and March 1999 SSA Independent Medical 
Evaluation; Cohen v. Brown, 10 Vet. App. 128 (1997).  
Therefore, as stated above, the veteran's claim of service 
connection for PTSD is well grounded.  However, given the 
state of the evidence as discussed below, the Board finds 
that the claim must be remanded for further evidentiary 
development.  38 U.S.C.A. § 5107(a) (West 1991).

Specifically, the Board notes that the record on appeal does 
not contain a diagnosis of PTSD by VA medical personnel.  In 
fact, while the RO on the two occasions scheduled the veteran 
for VA examinations in order determine if he suffered from 
PTSD, the diagnosis at the first examination (May 1995) was a 
panic disorder and the diagnosis at the second examination 
(June 1998 by a board of two examiners) was a mood disorder.  
Moreover, a March 1999 VA psychiatric assessment diagnosed 
the veteran with depression.

Therefore, because the record contains varying diagnoses of 
the veteran's psychiatric disorder (including PTSD, panic 
disorder, depression, and mood disorder), VA's duty to assist 
requires that this issue be remanded so that the veteran may 
be schedule for a VA psychiatric examination that takes into 
account the entire record on appeal and any supporting 
evidence of the claimed stressors, or lack thereof.  On 
examination, the examiner should comment on the link between 
current symptomatology and one or more of the in-service 
stressors, as well as the sufficiency of the stressors to 
establish the diagnosis of PTSD.  See 38 U.S.C.A. § 5107 
(West 1991); 38 C.F.R. § 3.159 (1999); Zarycki v. Brown, 
6 Vet. App. 91, 99 (1993). 

This issue is REMANDED to the RO for the following action:

1.  The veteran should be given an 
opportunity to supplement the record on 
appeal with any pertinent records, 
including lay statements from anyone who 
served with him, or his own recollections 
of details surrounding the claimed 
stressors.  The RO should also obtain and 
associate with the record the PTSD 
therapy records from the VA medical 
center (VAMC) identified in the April 
1999 SSA Vocational Assessment as well as 
any other records of treatment for PTSD 
not already associated with the record.  
38 C.F.R. § 3.159 (1999).

2.  The RO should obtain from the SSA the 
records pertinent to the veteran's claim 
for SSA disability benefits as well as 
the medical records relied upon 
concerning that claim.

3. Thereafter, the RO should arrange for 
the veteran to be examined by a board of 
two psychiatrists to determine if he 
currently has PTSD due to any in-service 
stressor(s).  All indicated tests and 
studies, including psychological 
testing, should be performed.  The 
claim's folder should be made available 
to and be reviewed by the examining 
physicians prior to the examination so 
that the veteran's psychiatric history 
may be reviewed, as well as any report 
corroborating any of the veteran's 
experiences.

a.  If the diagnosis of PTSD is 
deemed appropriate, the examiners 
should comment on the link between 
current symptomatology and one or 
more of the in-service stressor(s).  
The sufficiency of the stressor(s) 
to establish the diagnosis of PTSD 
should be noted.

b.  If the diagnosis of PTSD is not 
deemed appropriate, the examiners 
should explain this position in 
light of other examiners' findings 
of PTSD as noted in the record.

4.  After the development requested above 
has been completed, the RO should again 
review the veteran's claim of service 
connection for PTSD.  If the action taken 
remains adverse to the veteran, both he 
and his representative should be 
furnished a supplemental statement of the 
case.

After the veteran and his representative have been given an 
opportunity to respond to the supplemental statement of the 
case, the claim's folder should be returned to this Board for 
further appellate review.  No action is required of the 
veteran until he receives further notice.  The purpose of 
this remand is to procure clarifying data and to comply with 
governing adjudicative procedures.  The Board intimates no 
opinion, either legal or factual, as to the ultimate 
disposition of this issue.  The appellant has the right to 
submit additional evidence and argument on the matter the 
Board has remanded to the RO.  Kutscherousky v. West, 
12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1999) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



		
	MARK F. HALSEY
	Member, Board of Veterans' Appeals

 



